ADMINISTRATIVE ORDER
The South Carolina Access to Justice Commission has petitioned the Supreme Court of South Carolina to create a pilot program establishing a homeless court in the City of Columbia Municipal Court (hereinafter “Columbia Homeless Court Program”) to handle minor offenses pertaining to qualified homeless participants. There is a significant need to treat and rehabilitate those qualified homeless participants. Therefore, the Columbia Homeless Court Program will address this need and assist in the disposition of minor offenses and help direct treatment and rehabilitative services for homeless participants.

Establishment of the Columbia Homeless Court Program

Pursuant to the provisions of S.C. Const. art. V, § 4, it is ordered that a program be established in the City of Columbia, South Carolina Municipal Court creating a Homeless Court for minor criminal offenses properly filed and subject to *149jurisdiction and venue in the City of Columbia Municipal Court, or properly transferred to the City pursuant to § 15-7-100 of the South Carolina Code of Laws. In addition to her other duties as a Municipal Court Judge, The Honorable Dana D. Turner shall be assigned to preside over the Columbia Homeless Court.
Upon successful completion by the participant, the Columbia Homeless Court Program will notify the Municipal Court. If a homeless participant fails to complete the program, or voluntarily withdraws, the charges shall be referred back to the Municipal Court for disposition.
IT IS FURTHER ORDERED that participants in the Columbia Homeless Court shall be qualified for participation by criteria set forth by the Fifth Circuit Solicitor’s Office in coordination and agreement with the Municipal Court Judge and the Richland County Public Defender’s Office. The Fifth Circuit Solicitor’s Office will determine which minor offenses are eligible for the Columbia Homeless Court Program. The Municipal Court Judge shall be responsible for administering the program and coordinating with the Fifth Circuit Solicitor, Richland County Public Defender’s Office, law enforcement agencies, and all relevant homeless service and treatment providers to address proper rehabilitative treatment for substance abuse, physical and mental health problems, among other treatment services available.
This Order is effective immediately and shall remain in effect unless rescinded or modified by future order of the Chief Justice.
IT IS SO ORDERED.
/s/Jean H. Toal, C.J.
FOR THE COURT